     Case 4:19-cr-01678-JGZ-JR Document 169 Filed 02/23/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                         No. CR-19-01678-001-TUC-JGZ (JR)
10                  Plaintiff,                          ORDER
11    v.
12    Richard Eli Norris, III,
13                  Defendant.
14
15          Pending before the Court is a Report and Recommendation issued by United
16   States Magistrate Judge Jacqueline M. Rateau that recommends denying Defendant’s

17   Motion to Dismiss Indictment 6th Amendment/Speedy Trial (Doc. 29).
18          A review of the record reflects that the parties have not filed any objections to the

19   Report and Recommendation and the time to file objections has expired. As such, the

20   Court will not consider any objections or new evidence.
21          Upon review of the record, the Court will adopt Magistrate Judge Rateau’s
22   //

23   //

24   //

25   //

26   //
27   //
28
     Case 4:19-cr-01678-JGZ-JR Document 169 Filed 02/23/21 Page 2 of 2



 1   recommendation. See 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59; Thomas v. Arn, 474
 2   U.S. 140, 149–54 (1985).
 3         Accordingly, IT IS HEREBY ORDERED as follows:
 4         1. Magistrate Judge Rateau’s Report and Recommendation (Doc. 166) is accepted
 5                and adopted;
 6         2. Defendant’s Motion to Dismiss Indictment 6th Amendment/Speedy Trial (Doc.
 7                29) is DENIED;
 8                      Dated this 23rd day of February, 2021.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -2-
